Per Curiam:
The claimant is a colored, man, living at Savannah, Georgia. He proves that he owned three bales of cotton when the Union army captured that city. It was taken by the United States and sold and the proceeds paid into the Treasury. ITe proves his loyalty, and so is entitled to recover.
A judgment will be rendered in his favor for the net proceeds of three bales so soon as we shall be more fully advised as to the amount of such proceeds.
And now, to wit, May 26,3.869; The court, on due considera- ■ tion of the premises, find for the claimant for three bales of cotton, and do order, adjudge, and decree that the said Delancey Jencks have and recover of and from the United States the sum of five hundred and seventy-one dollars and twenty-nine cents ($57129.)